Filed 4/25/22
                      CERTIFIED FOR PUBLICATION

      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       FIRST APPELLATE DISTRICT

                                  DIVISION TWO


       WEBSTER LINCOLN,
       Plaintiff and Appellant,
                                            A162529
       v.
       ANTONIO LOPEZ et al.,                (San Mateo County
                                            Super. Ct. No. 20-CIV-
       Defendants and Respondents.
                                            05468)



      Appellant Webster Lincoln ran for City Council of East Palo Alto in the
November 2020 election. The election was to fill three seats; Lincoln came in
fourth. Lincoln filed a Statement of Contest against respondent Antonio
Lopez, who finished third, and Walfred Solorzano, the City Clerk. The trial
court heard the contest, where 11 witnesses testified and numerous exhibits
were introduced. The trial court then entered a comprehensive 23-page
statement of decision rejecting Lincoln’s claims, and entered judgment for
defendants.
      Lincoln appeals, asserting five arguments, the first three of which are
substantive arguments identical to those rejected by the trial court. The last
two arguments are procedural in nature, asserting that Lopez’s answer was
late and that the trial court applied the wrong burden of proof. We conclude
that none of Lincoln’s arguments has merit, and we affirm the judgment.




                                       1
                                 BACKGROUND
      The November 2020 election included three seats on the five-member
East Palo Alto City Council. Seven candidates ran, and Lopez came in third,
with Lincoln fourth. On December 3, the results of the election were certified
by the County of San Mateo.
      On December 7, represented by counsel, Lincoln filed a 14-page
statement of contest, naming as defendants Lopez and Solorzano. The
contest was based on section 16100, subdivision (c) of the Elections
Code, 1 and alleged that Lopez violated two sections of the Code: (1)
section 18370, “ electioneering within 100 feet of a polling place”; and
(2) section 18522, “by offering valuable consideration to voters voting
for Lopez.” The statement of contest did not mention section 18502, a
claim that was added at the hearing.
      On December 22, represented by County Counsel, Solorzano filed his
answer to the contest.
      On January 7, 2021, Lopez filed his answer.
      Trial on the contest was held in February. Eleven witnesses testified,
including Lincoln and Lopez; two San Mateo County Officials (Martin
McTaggart and Herbert Masters); several current and former City Council
members; Michelle Daher, a person present at the polling site to conduct
COVID-19 testing; Gale Wilkerson, a Lincoln supporter; and Gabriel
Sanchez, the owner of a taco truck.
      Both sides provided proposed statements of decision, and on March 10,
the court issued its proposed statement of decision. Lincoln filed objections,
and on March 24, the court filed its statement of decision. The statement
was comprehensive indeed, and began with this description of the issues:


      1   All further statutory references are to the Elections Code.

                                         2
“Lincoln contends that, on Election Day on November 3, 2020, Lopez violated:
(1) section 18370 by campaigning within 100 feet of a vote by mail ballot drop
box at St. Francis of Assisi Church (St. Francis), a vote center; (2) section
18522 by giving away free tacos at St. Francis; and (3) section 18502 by
allowing the taco truck to block a handicap parking space in the St. Francis
parking lot.” From there, the trial court went on with seven pages of
“Findings of Fact” and 14 pages of “Conclusions of Law.” Included within the
conclusions was an exhaustive exposition of the applicable law, the standards
governing election challenges, and the rules of statutory construction,
following which the court went on to reject one by one Lincoln’s claims. The
court then concluded as follows: “Based on the foregoing, the Court finds that
Lincoln did not prove by clear and convincing evidence or a preponderance of
the evidence that Lopez committed an offense against the elective franchise
in violation of section 16100, subdivision (c). Accordingly, the Court denies
Lincoln’s Statement of Contest and declines to annul the City Council
election or order any other relief sought by Lincoln. Judgment shall therefore
be entered for Lopez and Solorzano.”
      On April 21, judgment was entered, from which Lincoln filed his
appeal.
                                 DISCUSSION
      Introduction
      Lincoln has filed a 59-page opening brief that has five arguments, the
first three of which attack the trial court’s rulings rejecting his three claims
of contest. They are that: (1) Lopez interfered with the election by illegally
electioneering; (2) Lopez violated the prohibition against offering
consideration for voting; and (3) violation of the Americans with Disabilities
Act interfered with the election by blocking handicapped parking spaces. The



                                        3
other arguments assert (4) that Lopez’s answer was not timely and (5) that
the burden of proof is by a preponderance of the evidence.
      As noted, we reject the arguments, but before discussing why, we begin
with a few observations about Lincoln’s briefing.
      Lincoln’s opening brief has a 12-page section entitled “The Evidence
Presented at Trial.” Some of the claimed evidence is set forth without record
reference, in violation of the settled Rules of Court. But beyond that, much
evidence is set forth in a way slanted towards Lincoln, illustrated, for
example, by reference to witness Daher who, the brief asserts, testified
“contrary to later testimony.” Indeed, Lincoln goes on to quote Daher’s
testimony that, apparently referring to the handicap parking issue, indicated
the setting “reflected the general neglect of the handicapped.”
      Lincoln’s brief also refers to evidence never mentioned by the trial
court, referring to testimony of former city councilperson Sharifa Wilson that
she did not like the electioneering at the church site, testimony Lincoln
acknowledges that “the court excluded.” Finally, the brief cites at length the
testimony of Gale Wilkerson, described as “the only handicapped person to
testify at trial,” and later criticizing the court for not mentioning the
testimony. This, of course, had nothing to do with the trial court’s decision.
      While Lincoln’s brief does set forth some of the facts the trial court did
decide adversely to him, the brief throughout refers to other evidence, as
though this is of some significance. It is not, for several reasons, beginning
with the fundamental appellate principle that all evidence must be viewed
most favorably to Lopez and in support of the decision. (Nestle v. City of
Santa Monica (1972) 6 Cal.3d 920, 925−926; Foreman & Clark Corp. v.
Fallon (1971) 3 Cal.3d 875, 881; In re Marriage of Hoffmeister (1987)
191 Cal.App.3d 351, 358 [“Where statement of decision sets forth the factual



                                        4
and legal basis for the decision, any conflict in the evidence or reasonable
inferences to be drawn from the facts will be resolved in support of the
determination of the trial court decision”].) 2 Put otherwise, Lincoln’s attempt
to point to other evidence is misguided, as we must affirm even if there is
substantial contrary evidence. (See Bowers v. Bernards (1984)
150 Cal.App.3d 870, 874.) As the court put it in Pope v. Babick (2014)
229 Cal.App.4th 1238, 1245, “We do not review the evidence to see if there is
substantial evidence to support the losing party’s version of events, but only
to see if substantial evidence exists to support the verdict in favor of the
prevailing party.”
      In short, Lincoln’s argument is based on a version of the record that is
contrary to all principles of appellate review—not to mention that it fails to
address the significance of the trial court’s conclusions as to his two primary
claims, the two alleged in his statement of contest, as to which the trial court
concluded that Lincoln failed to meet his burden of proof. In light of this,
Lincoln has a heavy, perhaps insurmountable, burden on appeal, as set forth,
for example, in Sonic Manufacturing Technologies, Inc. v. AAE Systems, Inc.
(2011) 196 Cal.App.4th 456, 466 (Sonic): “ ‘Thus, where the issue on appeal


      2 Two fundamental corollaries to this principle are the “conflicting
evidence” rule and the “conflicting inferences” rule, both of which require that
we view the record in the light most favorable to Lopez and resolve all
evidentiary conflicts and indulge all reasonable inferences in support of the
decision. (Leung v. Verdugo Hills Hosp. (2012) 55 Cal.4th 291, 308; In re
Marriage of Mix (1975) 14 Cal.3d 604, 614.) More specifically, under the
“conflicting evidence” rule, we resolve all evidentiary conflicts in favor of
Lopez and affirm so long as the evidence favoring him is sufficient to support
the judgment. (Shamblin v. Brattain (1988) 44 Cal.3d 474, 479.) Similarly,
under the rule of conflicting inferences, we must indulge all reasonable
inferences in favor of Lopez. (County of Kern v. Jadwin (2011)
197 Cal.App.4th 65, 72−73.)


                                        5
turns on a failure of proof at trial, the question for a reviewing court becomes
whether the evidence compels a finding in favor of the appellant as a matter
of law. [Citations.] Specifically, the question becomes whether the
appellant’s evidence was (1) “uncontradicted and unimpeached” and (2) “of
such a character and weight as to leave no room for a judicial determination
that it was insufficient to support a finding.” ’ (In re I.W. (2009)
180 Cal.App.4th 1517, 1527−1528[, overruled on another ground in
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7].)” (Accord, Los
Angeles County Dept. of Children & Family Services v. Superior Court (2013)
215 Cal.App.4th 962, 967.) 3
      Finally, Lincoln’s brief fails to even mention, much less come to grips
with, the principles that guide us here, principles that were set forth for
several pages by the trial court—principles that have been continuously set
forth by our Supreme Court for over 120 years.




      3  One recent case described the burden imposed by Sonic this way:
“ ‘ “[w]here, as here, the judgment is against the party who has the burden of
proof, it is almost impossible for him to prevail on appeal by arguing the
evidence compels a judgment in his favor. That is because unless the trial
court makes specific findings of fact in favor of the losing [party], we presume
the trial court found the [party’s] evidence lacks sufficient weight and
credibility to carry the burden of proof. [Citations.] We have no power on
appeal to judge the credibility of witnesses or to reweigh the evidence.” ’
[Citation.] ‘The appellate court cannot substitute its factual determinations
for those of the trial court; it must view all factual matters most favorably to
the prevailing party and in support of the judgment. [Citation.] ‘ “All
conflicts, therefore, must be resolved in favor of the respondent.’ [Citation.]”
[Citation.]’ [Citation.]” (Fabian v. Renovate America, Inc. (2019)
42 Cal.App.5th 1062, 1067.)


                                        6
      The Applicable Law
      In 1921 our Supreme Court confirmed a “primary principle of law as
applied to election contests”—“that it is the duty of the court to validate the
election if possible. That is to say, the election must be held valid unless
plainly illegal.” (Rideout v. City of Los Angeles (1921) 185 Cal. 426, 430; see
Friends of Sierra Madre v. City of Sierra Madre (2001) 25 Cal.4th 165, 192;
Gooch v. Hendrix (1993) 5 Cal.4th 266, 277; Wilks v. Mouton (1986) 42 Cal.3d
400, 404 (Wilks), superseded by statute on other grounds as stated in
Escalante v. City of Hermosa Beach (1987) 195 Cal.App.3d 1009, 1019.) As an
even earlier case put it, “courts have been reluctant to defeat the fair
expression of the popular will in elections, unless the plain mandate of the
law permitted of no alternative.” (Law v. City and County of San Francisco
(1904) 144 Cal. 384, 394.)
      Applying such principles, many courts have held—not incidentally, in
settings where there was an irregularity, a fact Lincoln has not demonstrated
here—that “even a mandatory statute must be liberally construed.”
(Willburn v. Wixson (1974) 37 Cal.App.3d 730, 736 (Willburn); see also Wilks,
supra, 42 Cal.3d at p. 404 [“Even mandatory provisions must be liberally
construed to avoid thwarting the fair expression of popular will”].) This is
because the “Legislature intended that some margin be allowed in
interpreting election laws” (Willburn, at p. 736), which case went on to note
that to set aside an election “when there was clearly no fraud or any mistake
affecting the result, for mere irregularities occasioned by the ignorance or
carelessness of election boards would, in many cases, be a patent injustice.”
(Id., at p. 737, internal quotations and citations omitted; see also De Jong v.
Pasadena Unified School District (1968) 264 Cal.App.2d 877, 882 [“Errors
that are apparently made innocently and not in violation of substantial rights



                                        7
of electors are not grounds for invalidating an election”]; and Whipley v.
McKune (1859) 12 Cal. 352, 360−361 [In the absence of fraud, “a strictness of
requirement which, forms the mere fact of the existence of informalities not
shown to be injurious in their results, would suppress the declared will of the
people constitutionally expressed, leads to dangerous consequences”].)
      Finally, as Lincoln acknowledges, the trial court’s findings of fact are
reviewed for substantial evidence. (Haraguchi v. Superior Court (2008)
43 Cal.4th 706, 711.)
      Applying those principles here leads easily to the conclusion that
Lincoln’s arguments have no merit.
      The Drop Box Claim
      The Facts
      On election day there were three vote centers in East Palo Alto, one of
which was at St. Francis Church. And at the church location was a drop box
for voters to return their mail ballots, which drop box, the trial court found,
was with its canopy “located outside—and never inside a building.” 4
Consistent with previous elections, County elections officials had placed blue
tape on the ground to demarcate the area where persons could campaign
without violating anti-electioneering laws, which area was within 100 feet of
the drop box.
      On election day Carlos Romero, another candidate for City Council,
arrived at St. Francis around 7:30 a.m. and began campaigning in the area
marked by the blue tape; two other people were also campaigning in that
area. Lopez arrived around 10:30 a.m., and campaigned in the same area,



      4 The drop box at St. Francis was one of six drop boxes in East Palo
Alto, and one of 39 drop boxes located throughout San Mateo County.


                                        8
doing so for approximately an hour before he left for lunch. As Lopez
described it, this was his first election, and he conducted himself in a manner
similar to the more seasoned politicians, joining several other candidates,
including Romero and Julian Garcia, a candidate for the school board.
      Campaign volunteers also met up in the area cordoned-off by the blue
tape, and Lopez, the other candidates, and the campaign volunteers all
stayed within the area demarcated by County election officials during the
morning. 5 It was not clear how close Lopez or the other candidates and
campaign volunteers got to the drop box, the court finding that, “[B]ased on
the testimony and evidence including the location of the drop box pictured in
Exhibit 7, it appears that Lopez campaigned no closer than 30 to 50 feet from
the drop box.”
      As noted, Lopez left St. Francis around 11:30 a.m. Then, around noon,
County election officials received a complaint about potential electioneering
at St. Francis, and field technician Masters was dispatched to address the
complaint. County election official McTaggart testified there appeared to be
some confusion over whether electioneering could occur within 100 feet of the
drop box, and he instructed David Quick to inform Masters that any
campaigning must occur more than 100 feet from the drop box. Masters
moved the canopy and drop box from their original location to a new location
by the far end of a fence. And after the drop box had been moved, the area


      5 The court found that: “Staying within that demarcated area at all
times, Lopez approached and spoke to persons on the sidewalk likely to vote
in person at the St. Francis vote center building and handed out campaign
literature. He did not, however, approach any persons going to church
services or any voters dropping off their mail ballots at the drop box. While
campaigning on election day, Lopez did not shout or use any voice
amplification devices.”


                                       9
demarcated for campaigning was established in front of the church sanctuary
building—more than 100 feet from the drop box. Once Masters moved the
drop box, the County deemed the complaint resolved.
      The Claim
      Lincoln’s first argument is that Lopez violated section 3018 by
“campaigning within 100 feet of a drop box,” in claimed violation of section
18370. As his brief describes it, “Lopez committed an offense against the
elective franchise . . . violating Elections Code [section] 18370 by, within 100
feet of a polling place, a satellite location under Elections Code [section] 3018,
or an election official’s office, or a mail ballot drop box, campaigning,
soliciting votes and speaking to voters on the subject of marking their ballots,
and by otherwise conducting electioneering as defined in Elections Code
[section] 319.5 . . . by displaying ballot measures number, title, subject, or
logo, and campaigning for them in violation of the law.”
      Lincoln is wrong, as his argument is premised on a law that did not
apply to the situation here, as the trial court expressly determined. And even
if the law applied, any violation was inadvertent.
      In November 2020, section 18370 provided that “No person, on election
day . . . shall, within 100 feet of a polling place, a satellite location under
section 3018, or an elections official’s office: . . . (b) [s]olicit a vote or speak to
a voter on the subject of marking his or her ballot. . . . (d) [d]o any
electioneering as defined by section 319.5.” 6 Senate Bill No. 35 amended the

      6 Section 319.5 as it read in 2020 provided that “ ‘Electioneering’ means
the visible display or audible dissemination of information that advocates for
or against any candidate on the ballot within 100 feet of a polling place, a
vote center, an elections official’s office, or a satellite location under section
3018.”
       Section 338.5 defines polling place as “a location where a voter casts a
ballot and includes the following terms, as applicable: poll, polling location,

                                          10
section in 2021. (Stats. 2021, ch. 318, § 4.) The trial court devoted some five
pages in its statement of decision to an analysis of section 18370. Lopez’s
brief likewise devotes several pages to a discussion of the law. Both
discussions are ignored by Lincoln.
      Following its analysis, the trial court found that “[S]ection 18370 only
prohibits electioneering ‘near’—but not within 100 feet of—a drop box.” To
reach its conclusion, the court started with the relevant statutes, sections
18370 and 319.5, and found the law ambiguous as to the limits on
electioneering by drop boxes. The court then turned to interpretive canons,
“relevant legislative history and public policy considerations,” and concluded
that “section 18370 does not prohibit loitering or disseminating electioneering
materials within 100 feet of a drop box. It does, however, prohibit loitering or
disseminating electioneering materials near a drop box.”
      The court’s analysis was essentially in four steps. First, the court
noted that section 319.5, subdivision (e) used the term “near,” and not a
specific distance, and there is a presumption that the Legislature did not
intend to apply that 100-feet limitation to drop boxes, going on to note that “a
contrary conclusion would render meaningless the word ‘near’ in [the
electioneering] subdivision.”
      Second, the court reviewed the legislative history and found persuasive
the bill analysis of the Assembly Committee on Elections and Redistricting,
which corroborated the court’s analysis.
      Third, the court noted that concerns over the effect of electioneering by
a drop box are different from electioneering by a polling place, observing that



and vote center.” And it says, vote center means: “a location established for
holding elections that offers the services described in sections 2170, 4005, and
4007.” (§ 357.5.)


                                       11
“This is far less of a concern at drop boxes because the voter is simply
returning a completed ballot to the drop box.”
      Fourth, the court expressed concern that enforcing an absolute
prohibition on all campaigning within 100 feet of a drop box would present
“serious constitutional questions.” The court reasoned that drop boxes may
be available for up to 29 days before an election, and placed in areas where
large numbers of people congregate. An absolute prohibition measuring 100
feet would raise serious free speech questions.
      Describing the wording of the statute as “clumsy,” Lincoln purports to
rely on a single word in the legislative digest when section 18370 was
amended in 2021, which digest reads as follows: “This bill would expand the
prohibited activities to include obstructing ingress, egress, and parking, and
specify that such activities are prohibited within 100 feet of (1) the entrance
to a building that contains a polling place, an elections official’s office, or
satellite voting location, as defined, and (2) an outdoor site at which a voter
may cast or drop off a ballot.” (Senate Bill No. 35 (2021−2022 Reg. Sess.) Sep.
27, 2021.) 7
      Ignoring the word “expand,” Lincoln argues that the use of the word
“specify” means that the Legislature’s amendment intended to restate
existing law. The legislative history belies the claim: In every bill analysis
prepared for both the Assembly and the Senate, the author presents the
“existing law” and does not state that existing law prohibited electioneering
within 100 feet of an outdoor drop box. (See Sen. Com. on Elections and
Constitutional Amendments, Analysis of Sen. Bill No. 35 (2021−2022 Reg.



      7Lopez requested we take judicial notice of the analysis of the Senate
Committee on Elections and Constitutional Amendments, Senate Bill No. 35,
dated September 8, 2021, and we do.

                                         12
Sess.), Sept. 8, 2021, p. 4 [stating that the bill “[m]odifies the current distance
prohibiting electioneering and other prescribed political activities to within
100 feet from . . . an outdoor voting area where a voter may cast their ballot
or drop off a ballot, as specified”].)
      Lincoln states, however erroneously, “The case ultimately came down
to the fact that the trial court did not believe the 100-foot limit applied to
drop off boxes.” And “[e]ven if the limit did not apply, the uncontroverted
evidence was that Lopez did ‘loiter’ near the drop box and campaign to people
who used it.” This is not an accurate description of the record. Simply, the
law in 2020 did not impose a 100-feet electioneering prohibition as to outdoor
drop boxes.
      In any event, the trial court concluded that even if the 100-foot limit
applied to drop boxes, there was insufficient evidence that Lopez committed
an offense against the elective franchise, that he did not intentionally violate
election laws—that any violation was inadvertent.
      Among other things, the court noted that Lopez followed all directions
given to him by officials, who at no time told him he was in violation. Lopez,
a first-time candidate, attempted to model his conduct based on the conduct
of veteran politicians in his vicinity whom Lopez reasonably believed were
knowledgeable about the relevant rules. He limited his campaigning to
designated areas. And he did not amplify his voice. The court also found
that Lopez came no closer than 30 feet from the drop box, and only during a
one-hour period in the morning; that he stayed within the area demarcated
by County election officials at all times; and that after the drop box was
moved, for the rest of election day Lopez campaigned only in the newly
demarcated area.




                                         13
      Willburn, supra, 37 Cal.App.3d at pp. 732−734, is persuasive. There,
“doubtful campaigning” occurred, including that supporters of one candidate
“were accused of solicit[ing] votes . . . within 100 feet of polling places.” The
problem was that “no one, including the county clerk, was able to define how
the distance of 100 feet should be measured”; and workers for the county
clerk were instructed to measure in a way that might cause a “variation of
several hundred feet with reference to the actual room in which the voting
booths were placed and the election boards stationed.” (Id. at p. 733.) The
trial court invalidated the election. The appellate court reversed, finding the
violations inadvertent, going on to note among other things that “[n]o wil[l]ful
violation of the 100-foot restriction has been directed to our attention.”
(Ibid.) Similarly here, Lopez complied at all times with the directions
provided by the elections officials, who were themselves “confused” and
“uncertain” about the rules.
      As the trial court aptly summed up: “Finally, even if Lopez did violate
section 18370, it was due to a mistake made by County election officials when
they demarcated the area at St. Francis where candidates could campaign
without violating anti-electioneering laws. The evidence establishes that the
purported mistake was inadvertent, if not understandable, due to the fact
that drop boxes had only been in use since 2018. [Citation.] At worse,
County officials were careless, and they fixed their purported mistake
promptly after learning about it. [Citations.] Because there is no evidence
that this purported mistake by County election officials affected the result of
the election, annulling the election on this ground would ‘be a patent
injustice.’ (Wil[l]burn, supra, 37 Cal.App.3d at p. 737; see also Witten v.
Bucher (W. Va. 2016) 794 S.E.2d 587, 695 [refusing to annul election because
poll workers erroneously demarcated the area for campaigning].)



                                        14
      “Accordingly, Lincoln failed to meet his burden of proving that Lopez
committed an offense against the elective franchise by violating
section 18370.” 8
      The Taco Truck
      The Facts
      Some one to two weeks before election day, Lopez hired Gabe Sanchez,
who owned a taco truck, to provide free tacos “to the community at St.
Francis.” Then, on October 29, Lopez posted a flyer on his Facebook page
advertising the free tacos. The flyer, in both English and Spanish, read as
follows: “This is one of the most important elections of our lifetimes. In a
time where we have the chance to restore the right to vote for prisoners,
where we can increase funding for affordable housing through Measure V, it
is imperative that the people of East Palo Alto have their voice heard. That
is why the Lopez Campaign, in collaboration with Taqueria La Cazuela, is
proud to sponsor a FREE taquiza outside St. Francis Church. Bring your
kids, your neighbors, the other tenants down the hall—all those who’ve yet to
vote—and tell them to come hungry for change.”
      On election day, the taco truck arrived at St. Francis around 4:30 p.m.,
and Carlota Romero, a church volunteer, told Sanchez to park the truck in
one of the handicap parking spaces in the St. Francis parking lot. He did,
parking his truck roughly parallel to the sidewalk, blocking only one
handicap parking space at the church. As the trial court would later describe



      8 While this is not clear, Lincoln seems to argue that the election should
be annulled because an election official moved the drop box. Passing over
that the decision was not made by Lopez, we note that this issue was not
raised in Lincoln’s statement of contest or in the trial court. It may not be
raised for the first time on appeal.


                                      15
it, other parking spaces were available, “including spaces on either side of the
space occupied by the truck. [Citations.] In addition, there were parking
spaces available on the side of the church where handicapped visitors
typically parked. [Citation.] Numerous witnesses testified that handicapped
persons had no trouble voting at St. Francis on Election Day. [Citations.]”
      Soon after the taco truck arrived, Lopez posted a picture of himself in
front of the taco truck on his Facebook and Instagram accounts, where he
wrote: “The taco truck has arrived! Come to the polls at St. Francis from 4−8
& get your free tacos.” Daher and Garcia also posted about free tacos on their
Facebook accounts, but neither one mentioned Lopez. In short, none of the
posts not—Lopez’s, Daher’s, or Garcia’s—indicated that Lopez was providing
the tacos.
      The Claim
      Lincoln’s second argument contends that the taco truck violated
section 18522, which prohibits a person to “contribute” any valuable
consideration to or for any voter, or any other person to “induce any voter” to
“[v]ote or refrain from voting at an election for any particular person or
measure,” and “[r]eward any voter for having . . . [v]oted for any particular
person or measure.”
      The trial court held that Lopez did not violate the statute, concluding in
pertinent part as follows:
      “Here, Lincoln has not met his burden of establishing that Lopez
provided free tacos for the purpose of inducing voters to vote for him, rather
than for the purpose of creating general goodwill toward him. At St. Francis,
Lopez did nothing to associate himself with the taco truck. For example,
nothing on or near the taco truck suggested any connection to Lopez or, for
that matter, any other candidate or ballot measure. [Citations.] There were



                                       16
no campaign signs or posters near the truck. [Citations.] Sanchez and his
workers provided free tacos to everyone, including children, who asked for
one, [citations] and neither Sanchez nor his workers ever mentioned voting,
or any candidate or ballot measure. [Citations.]
      “Lopez did not campaign near the taco truck. [Citations.] While
campaigning at St. Francis, Lopez did not tell anybody that he was providing
the tacos and did not even hint at any exchange of tacos for votes. . . .
      “Because Lopez did nothing at St. Francis on Election Day to associate
himself with the taco truck, the only evidence of Lopez linking himself to the
free tacos comes from his Facebook posts before Election Day and his
Facebook and Instagram posts on Election Day. But these posts are not
sufficient to establish that Lopez intended to induce voters to vote for him,
rather than encourage people to vote or create general goodwill. Lopez’s pre-
Election Day Facebook post simply exhorted people to vote and eat tacos, and
did not urge people to vote for him. [Citation.] Meanwhile, Lopez’s Facebook
and Instagram posts on Election Day were even more innocuous. Those posts
simply told people to ‘[c]ome to the polls at St. Francis’ and ‘get your free
tacos’ and did not even state that Lopez was providing the tacos. . . .
      “In reaching this conclusion, the Court does not find the tacos to be
materially different than the so-called ‘trinkets’ that candidates often hand
out for free to generate goodwill. At most, each taco cost between $2.35 and
$2.67. [Citation.] This is comparable to, if not less than, the cost of shirts,
sweatshirts, baseball caps, pens, signs, or posters that are often given out for
free by a candidate during an election. Moreover, unlike those items—which
are usually emblazoned with the candidate’s name, logo, or slogan—nothing
on the tacos or taco truck connected them to Lopez.”




                                        17
      As the court observed, to “induce” under section 18522 means that a
violator must have the requisite specific intent, i.e., offer the consideration
“for the purpose of inducing” the other person to vote for a particular
candidate or ballot measure. Here, the provision of tacos did not reward any
voter for voting, or voting for any particular person. The tacos were given to
the entire community, including people who obviously could not vote,
including children. All witnesses testified that Lopez never asked for a vote
in exchange for a taco, and that he never asked if any of the recipients of the
tacos had voted or were going to vote. Sanchez, the owner of the taco truck,
testified he was told to give tacos to anyone who wanted one, and was not
instructed to ask if people had voted in order to receive a taco.
      In sum, the trial court concluded that “applying the law to the
particular facts of this case, the Court concludes that Lincoln has failed to
meet his burden of establishing that Lopez violated section 18522.”
      The Handicap Parking Space Issue
      Lincoln’s third argument is that it was a violation of law to park the
taco truck across a handicap parking space. The issue was not raised in his
statement of contest, but Lincoln raised it at the hearing. Lopez did not
object to it in his proposed statement of decision, and the trial court
considered it. And rejected it. Properly so.
      As the trial court described it, the issue was whether the taco truck
parking in a handicap parking space constitutes an offense against the
elective franchise because it violated section 18502 which, as relevant here,
prohibits “[a]ny person” from “in any manner interfere[ing] . . . with the
voters lawfully exercising their rights of voting at an election, as to prevent
the election . . . from being fairly held and lawfully conducted.”




                                        18
       The facts here did not measure up, just as the court concluded: “Here,
there is no evidence that the blocking of a handicap parking space by the taco
truck prevented the election from being fairly held or lawfully conducted.
There were at least three other handicap parking spaces available, including
spaces on both sides of the space occupied by the truck. [Citation.] Neither
the County nor the City received any complaints about the accessibility of the
vote center or drop box. [Citations.] Numerous witnesses testified that no
handicapped voter appeared to have any problems voting at St. Francis on
Election Day. [Citations.] Indeed, Daher testified that most handicapped
visitors at St. Francis parked on the street, rather than in one of the
handicap parking spaces. [Citation.] In any event, Lincoln cites no authority
suggesting that the three available handicap spaces were insufficient to
satisfy any accessibility requirement for the voting center or drop box.
Indeed, the California Code of Regulations only requires ‘one van-accessible
parking space designated by the International Symbol of Accessibility’ in the
parking lot of a location where a drop box is located. (2 Cal. Code Regs.,
§ 20134(b)(2).) Thus, Lincoln has failed to meet his burden of establishing a
violation of section 18502.”
       Lincoln’s Remaining Claims
       We turn briefly to Lincoln’s last two arguments, numbered V and VI.
Argument V contends that Lopez’s “answer was not timely,” and, so the
argument apparently runs, should have been stricken. Lincoln cites nothing
in support of the argument, which is perhaps not surprising in light of the
trial court’s holding here that distilled the issue—and its resolution—this
way:
       “Lincoln asked the Court to ‘determine whether the answer is timely
and whether it must be verified,’ and the Court construes this as a request to



                                       19
strike the answer. Because an answer to an election contest need not be
verified and because Lincoln has suffered no prejudice from the late answer,
the Court declines to do so. [¶] Unlike Lincoln’s Statement—which must be
verified under section 16401—section 16443 does not require that the answer
be verified. Although Lopez did not file his answer ‘within five days’ after
receiving the Statement of Contest as provided by section 16443, Lincoln has
identified no prejudice from that late filing. Accordingly, the Court declines
to strike Lopez’s unverified answer. (See Imagistics Internatl., Inc v. Dept. of
General Services (2007) 150 Cal.App.4th 581, 588 [‘a trial court has discretion
to decide whether to strike a late-filed answer’].”)
      Lincoln has shown no abuse of that discretion.
      Lincoln’s last argument is that the “burden of proof is by a
preponderance of the evidence,” 9 an argument premised on the language in a
1982 opinion from the Fourth District Court of Appeal: Pierce v. Harrold
(1982) 138 Cal.App.3d 415. Lincoln’s argument simply ignores numerous
other cases, many after Pierce, holding that the burden is clear and
convincing evidence—including, astonishingly, holdings of our Supreme
Court. Illustrative is Wilks, supra, 42 Cal.3d at p. 404—decided after
Pierce—that the “contestant has the burden of proving the defect in the
election by clear and convincing evidence.” Indeed, this very District
confirmed the proper burden in DeMiglio v. Mashore (1992) 4 Cal.App.4th
1260, 1268: “We of course agree that the contestant must prove the defect in
the election process by clear and convincing evidence.”


      9 The argument is introduced with this paragraph: “The trial court
ruled in favor of Lopez under any burden of proof. In the event the case is
remanded, or the appellate court considers the burden of proof to be
significant, [Lincoln] submits this argument. The burden of proof should
have been a preponderance of the evidence.”

                                       20
      Were all that not enough, we note that Lincoln’s argument could not
have merit even if he were right, as the trial court found that Lincoln “did not
prove by clear and convincing evidence or a preponderance of the evidence
that Lopez committed an offense against the elective franchise in violation of
section 16100, subdivision (c).”
      In a brief paragraph on the penultimate page of his brief, Lopez
contends he should be awarded fees and costs on appeal, asserting as follows:
“Election contests ‘ascertain the will of the people at the polls, fairly, honestly
and legally expressed.’ (Friends of Sierra Madre, supra, 25 Cal.4th at
[p.] 192.) The cost to defend this case through the present appeal, and
thereby vindicate the will of the people, has far exceeded the modest financial
benefit Lopez receives as a member of the City Council. Because Lopez and
his pro bono counsel have enforced an important public right, Lopez should
be awarded his fees and costs on appeal.” At oral argument, counsel for
Lopez indicated that the request is essentially based on Code of Civil
Procedure section 1021.5, the private attorney general doctrine.
      Lopez will, of course, be awarded his costs on appeal. We decline to
award fees which, we note, were not requested in the trial court or at any
time prior to his brief, and moreover based on an issue not briefed by the
parties.
                                   DISPOSITION
      The judgment is affirmed. Lopez shall receive his costs on appeal.




                                        21
                                     _________________________
                                     Richman, Acting P.J.


We concur:


_________________________
Stewart, J.


_________________________
Miller, J.




People v. Rodriguez (A164251)




                                22
Trial Court:                       San Mateo County Superior
                                   Court

Trial Judge:                       Honorable Danny Y. Chou

Attorney for Plaintiff and         Mark S. Rosen
Appellant, Webster Lincoln:

Attorney for Defendants and        McManis Faulkner, Ann
Respondents, Antonio Lopez et      Ravel, Tyler Atkinson,
al.:                               Melanie Frakes, Cherrrie Tan.




                              23